Exhibit 10.2

AMENDED AND RESTATED SHARED SERVICES AGREEMENT


THIS AMENDED AND RESTATED SHARED SERVICES AGREEMENT (this “Agreement”) is
entered into as of January 22, 2015 by and between Viggle Inc., a Delaware
corporation (“Viggle”), and SFX Entertainment, Inc., a Delaware corporation
(“SFX”) and hereby supersedes the Shared Services Agreement, dated January 4,
2013 between the Parties. Viggle and SFX each are sometimes referred to
hereinafter as a “Party” and, collectively, as the “Parties.”


RECITALS


Each Party wishes to engage the other Party to perform certain services and is
willing to accept the engagement to perform such services, all subject to and in
accordance with the terms and conditions hereof.


AGREEMENT


ARTICLE I. ENGAGEMENT OF VIGGLE


1.Engagement. Each Party hereby retains the other Party, and each such Party
accepts such retention, and in consideration of the payments provided in Section
3.1 below, agrees to perform and/or to cause certain of its designated employees
to perform the applicable Services (as defined in Section 2.1) in accordance
with the terms and conditions set forth herein.


2.Relationship. Nothing contained in this Agreement shall be deemed or construed
to create any partnership, joint venture or employment relationship, or any
relationship of principal and agent, between Viggle (or any employee of Viggle)
and SFX (or any employee of SFX). Neither Party shall have the right or
authority by reason of this Agreement to assume or create any obligations on
behalf of the other Party or to bind or make any representations on behalf of
the other Party, except with its written consent. The employees of one Party
shall not be deemed to be the employees of the other Party, although an employee
of one Party providing services to the other Party shall be permitted to hold a
title at such non-employing Party, subject to the consent of the employing
Party, such consent not to be unreasonably withheld.


ARTICLE II. DUTIES


1.Duties.    During the term of this Agreement, each Party agrees to provide
such services and/or to cause certain of its designated employees to perform the
services as are requested from time to time by the other Party as set forth on
Schedule 2.1 (the “Services”) (such schedule may be amended from time to time by
the written agreement of the Parties).


2.Procedure for Requesting Services. Each Party may request the other Party to
perform any or all of the Services by written or oral notice. The Parties
acknowledge that most requests will be oral. Such requests shall include a
description of the scope of the Services requested and any limitations on
Viggle’s ability to act on behalf of SFX and SFX’s ability to act on behalf of
Viggle.


3.Timely and Professional Service. Each Party agrees to make available the
personnel and other resources necessary to perform the Services in a timely and
efficient manner when requested by the other Party and to perform the Services
with due diligence and in a professional and workmanlike manner in accordance
with common industry practices. SFX shall specify from to time the Viggle
employees who




--------------------------------------------------------------------------------

Exhibit 10.2

shall provide the Services. Viggle shall specify from to time the SFX employees
who shall provide the Services.


4.Information and Cooperation. Each Party shall provide such information and
access to personnel and premises as is reasonably requested by the other Party
for the performance of the Services and shall cooperate with such Party in the
performance of the Services. In the event that a Party desires to modify any
project or task it has requested, it will promptly notify the other Party.


5.Confidentiality; Exceptions. Each Party may from time to time have access to
trade secrets, or other proprietary, confidential information of the other
Party. The Party receiving such information shall keep confidential, and shall
not disclose or use for any purpose except to effectuate the purposes of this
Agreement any trade secret or proprietary, confidential information furnished to
it by the other Party, including any such information owned by third parties.
Each Party shall inform any employees, contractors, directors, officers and
agents to whom the Party discloses such information of the requirements of this
Agreement. The requirements of this Section 2.5 shall not apply to the extent
that it can be established by the receiving Party, by competent proof, that such
information: (i) was already known to the receiving Party at the time of
disclosure by the other Party other than under an obligation of confidentiality;
(ii) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party; (iii) became
generally available to the public or was otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party in breach of this Agreement; or (iv) was disclosed to the receiving Party
by a third party who was not under an obligation to the disclosing Party not to
disclose such information to others (all such information to which none of the
foregoing exceptions applies, “Confidential Information”).


6.Exceptions to Obligation.    The restrictions contained in Section 2.5 shall
not apply to Confidential Information that is otherwise required to be disclosed
in compliance with law or governmental regulations, or order of a court or other
regulatory body; provided that if a receiving Party is required to make any such
disclosure of the other Party’s Confidential Information, the receiving Party
shall give advance written notice, if practicable, to the other Party of such
disclosure requirement and will use reasonable efforts to secure confidential
treatment of such Confidential Information required to be disclosed.


7.Remedies. Each Party shall be entitled, in addition to any other right or
remedy it may have, at law or in equity, to seek an injunction, enjoining or
restraining the other Party from any violation or threatened violation of
Sections 2.5 and 2.6.


ARTICLE III. COMPENSATION OF VIGGLE


1.Compensation for Services. As Viggle’s sole compensation for performing (or
causing certain of its designated employees to perform) each Service, SFX shall
pay Viggle the compensation set forth on Schedule 2.1. As SFX’s sole
compensation for performing (or causing certain of its designated employees to
perform) each Service, Viggle shall pay SFX the compensation set forth on
Schedule 2.1.


2.Invoices. Each Party shall invoice the other Party monthly in arrears at the
address set forth below or at any other address that such Party designates.
Payment terms shall be net thirty (30) days upon receipt of the invoice. Each
Party shall pay the other Party promptly for services performed up to the time
of termination. Any invoice not paid within thirty (30) days of the date of the
invoice shall be subject to interest at a rate of 1% per month.
3.No Other Commissions, Fees or Compensation. The compensation with respect to
each




--------------------------------------------------------------------------------

Exhibit 10.2

Service set forth in Section 3.1 shall be the only compensation to which a Party
shall be entitled for the Services, and no other or additional fees,
compensation or commissions shall be payable in connection with or on account of
such services. Each Party shall be responsible for all compensation, benefits,
payroll taxes, withholding obligations, unemployment compensation and workers’
compensation claims in respect of each of its employees.


4.Books, Records and Inspections. Each Party shall keep or cause to be kept
books, records and accounts which are complete and which accurately and fairly
reflect all dealings and transactions in relation to its activities under this
Agreement, and which shall be in sufficient detail to permit such dealings to be
audited in accordance with generally accepted accounting principles. Each Party
shall cooperate with the other Party’s accountants and auditors in the
preparation of its annual audited financial statements, if any, and its federal,
state and local income tax returns. Each Party shall permit the other Party or
its authorized representative, upon reasonable prior notice and at its sole cost
and expense, (a) to inspect the books and records maintained by such Party with
respect to the services performed hereunder, and (b) to cause an audit thereof
to be conducted, including but not limited to, any reports and returns prepared
and filed by such Party with any governmental agencies.


ARTICLE IV.
RESPONSIBILITY; INDEMNIFICATION


1.Responsibility of each Party. At all times each Party shall be responsible for
the actions or omissions of its employees, regardless of whether such employees
are performing Services for the other Party under this Agreement. In connection
with the performance of Services under this Agreement, each Party will comply
with all applicable laws, regulations, and orders, including, but not limited
to, equal opportunity employment laws and regulations and occupational safety
and health legislation.


2.Indemnification by Viggle. Viggle shall indemnify, defend, and hold harmless
SFX and its directors, officers, employees, and agents, and against all demands,
claims, actions, liabilities, losses, judgments, costs and expenses (including
reasonable attorney fees) relating to third party claims (collectively
“Damages”) imposed upon or incurred by SFX during the term of this Agreement to
the extent arising out of any of the following:


(a)Viggle’s failure to comply with applicable laws, regulations or orders during
the term of this Agreement; or


(b)
breach of any obligation of Viggle contained in this Agreement.



3.[Intentionally left blank]


4.Indemnification by SFX. SFX shall indemnify, defend, and hold harmless Viggle
and its directors, officers, employees and agents from and against all Damages
imposed upon or incurred by Viggle, to the extent arising out of any of the
following:
(a)SFX’s failure to comply with applicable laws, regulations or orders during
the term of this Agreement; or


(b)
breach of any obligation of SFX contained in this Agreement.



5.Limitation on Damages. Neither Party shall be liable to the other Party for
any special, consequential, incidental, exemplary or punitive damages relating
to the performance of this Agreement.






--------------------------------------------------------------------------------

Exhibit 10.2

ARTICLE V.
TERM; TERMINATION


The term of this Agreement shall terminate on December 31, 2015, and shall be
automatically renewed for additional one-year terms unless terminated for any
reason or no reason upon thirty (30) days’ notice by one Party to the other
Party. In the event of termination, this Agreement will continue to govern the
Parties’ rights and obligations with respect to services performed prior to
termination and Sections 2.5, 2.6 and 2.7 shall survive such termination.


ARTICLE VI. MISCELLANEOUS


1.Assignment.    This Agreement is personal to both Parties.    Neither Party
shall assign this Agreement or any of its rights hereunder.


2.Notices.    Except as permitted in Section 2.2, all notices required under
this Agreement shall be directed in writing, shall be deemed given when
received, and shall be hand delivered or sent via first class mail to:


SFX:
SFX Entertainment, Inc. 430 Park Avenue

New York, New York 10022 Attention: General Counsel


Viggle:    Viggle Inc.
902 Broadway, 11th Floor New York, New York 10010
Attention: General Counsel


3.Severability; Waiver. When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable laws,
but if any provision of this Agreement is held to be prohibited by or invalid
under law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.
Any delay or waiver by a Party to declare a breach or seek any remedy available
to it under this Agreement or by law will not constitute a waiver as to any past
or future breaches or remedies.
4.No Third Party Beneficiaries.    Nothing in this Agreement shall confer on any
person other than the Parties, or their respective permitted successors or
assigns, any rights remedies, obligations or liabilities under or by reason of
this Agreement or the transactions contemplated hereby. Only Viggle and SFX
shall be entitled to rely on any provision of this Agreement.


5.Section Headings.    The section headings of this Agreement are for the
convenience of the Parties only and in no way alter, modify, amend, limit, or
restrict the contractual obligations of the Parties.


6.Amendments. This Agreement may not be amended, altered or modified except by a
written instrument signed by both Parties.


7.Governing Law.    This Agreement shall be governed by and construed in
accordance with laws of New York without reference to choice of laws, rules or
principles.






--------------------------------------------------------------------------------

Exhibit 10.2

8.Entire Agreement. This Agreement contains the entire agreement between the
Parties hereto and supersedes any and all prior agreements, arrangements or
understandings between the Parties relating to the subject matter contained
herein.


9.Counterparts.    This Agreement may be executed in any number of identical
counterparts, any one of which need not contain the signature of more than one
Party, but all such counterparts taken together shall constitute one and the
same agreement. Signatures provided by facsimile or other electronic
transmission shall be deemed to be original signatures.


10.Independent Contractor. It is expressly acknowledged by the Parties that each
Party (and its employees) is performing all Services hereunder as an independent
contractor.


11.Force Majeure. Neither Party shall be held liable or responsible to the other
Party nor be deemed to be in default under, or in breach of any provision of,
this Agreement for failure or delay in fulfilling or performing any obligation
of this Agreement when such failure or delay is due to Force Majeure. For
purposes of this Agreement, Force Majeure is defined as causes beyond the
control of the Party, including, without limitation, acts of God; acts,
regulations, or laws of any government adopted after the date of this Agreement
or subject to an interpretation after the date of this Agreement that render
impossible or illegal performance by a Party of its obligations under this
Agreement; war; civil commotion; destruction of production facilities or
materials by fire, flood, earthquake, explosion or storm; acts of terrorism;
epidemic; and failure of public utilities or common carriers. In such event, the
disabled Party shall promptly notify the other Party, with written notice to
follow, of such inability and of such Party’s estimate of the duration of the
period for which such inability is expected to continue. The Party giving such
notice shall thereupon be excused from such of its obligations under this
Agreement as it is thereby disabled from performing for so long as it is so
disabled. Upon termination of a Force Majeure event, the performance of any
suspended obligation or duty shall promptly recommence. To the extent possible,
each Party shall use commercially reasonable efforts to minimize the duration of
any Force Majeure.
        




--------------------------------------------------------------------------------

Exhibit 10.2



IN WITNESS WHEREOF, SFX and Viggle have executed this Agreement as of the date
first above written.








SFX ENTERTAINMENT, INC.






By:            


Name:                


Title:    












VIGGLE INC.






By:            


Name:                


Title:




--------------------------------------------------------------------------------

Exhibit 10.2

        
Schedule 2.1








List of Services and Compensation








List of Services to be provided to SFX by Viggle
Compensation
Human Resources services
(1)
Information technology services
(1)
Legal services
(1)
Administrative and facilities services
(1)
Content and programming services
(1)
(1) Reimbursement to be based on salary and benefits for the employees providing
the services,
plus 20% for miscellaneous overhead, based on a reasonable estimate of time
spent.









List of Services to be provided to Viggle by SFX
Compensation
Tax, accounting, and financial processing services
(1)
Administrative services
(1)
(1) Reimbursement to be based on salary and benefits for the employees providing
the services,
plus 20% for miscellaneous overhead, based on a reasonable estimate of time
spent.







